UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2229


WILLIAM C. PRINGLE, SR.; LISA PRINGLE,

                  Plaintiffs - Appellants,

             v.

EMC MORTGAGE CORPORATION; WELLS FARGO BANK NA; BOB CAPES
REALTORS; FANNIE MAE; FREDDIE MAC,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:08-cv-04146-JFA)


Submitted:    January 14, 2010               Decided:   January 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William C. Pringle, Sr., Lisa Pringle, Appellants Pro Se.
Matthew Douglas Patterson, NELSON, MULLINS, RILEY & SCARBOROUGH,
LLP, Columbia, South Carolina; Catharine Garbee Griffin, BAKER,
RAVENEL & BENDER, LLP, Columbia, South Carolina; Robert Preston
Wood, ROGERS, TOWNSEND & THOMAS, PC, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William C. Pringle, Sr., and Lisa Pringle appeal the

district     court’s   order   accepting    the     recommendation     of    the

magistrate judge and granting Defendants’ motions to dismiss,

denying Plaintiffs’ motion for entry of default judgment, and

dismissing    as   moot   Plaintiffs’     motion   for   an    injunction    and

Defendant Bob Cape Realtors’ motion to sever.                 We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.                  Pringle v. EMC

Mortgage Corp., No. 3:08-cv-04146-JFA (D.S.C. Sept. 11, 2009).

We   dispense   with   oral    argument   because    the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     2